GRIFFIN, C.J.
We have for review the order denying Laurie Justice’s motion for post-conviction relief after an evidentiary hearing. Principally, Mrs. Justice claims her trial counsel rendered ineffective assistance.1
Appellant’s multi-faceted motion for post-conviction relief on the ground of ineffective assistance of trial counsel has caused us once again to examine Mrs. Justice’s trial in detail. As we found no trial court error contributing to her conviction, we now find no merit to the claim that her lawyer’s performance was substandard.
AFFIRMED.
COBB and HARRIS, JJ., concur.

. Mrs. Justice also appeals the lower court's refusal to consider other 3.850 claims because of her administrative probationary status and the trial judge's refusal to recuse himself. As to the former, while the decision of the lower court appears to have been erroneous, it does not matter because the claims in question are not legally sufficient. As to the multiple claimed grounds for recusal, only two are not frivolous and they are not substantial. We find no reversible error in the denial of the recusal motion.